

	

		III 

		108th CONGRESS

		2d Session

		S. RES. 469

		IN THE SENATE OF THE UNITED STATES

		

			November 16, 2004

			Ms. Landrieu (for

			 herself, Mr. Durbin, and

			 Mr. Santorum) submitted the following

			 resolution; which was referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		RESOLUTION

		Supporting the goals and ideas of National

		  Time Out Day to promote the adoption of the Joint Commission on Accreditation

		  of Healthcare Organizations' universal protocol for preventing errors in the

		  operating room.

	

	

		

			Whereas according to an

			 Institute of Medicine report entitled To Err is Human: Building a Safer

			 Health System, published in 2000, between 44,000 and 98,000

			 hospitalized people in the United States die each year due to medical errors,

			 and untold thousands more suffer injury or illness as a result of preventable

			 errors;

		

			Whereas there are more than

			 40,000,000 inpatient surgery procedures and 31,000,000 outpatient surgery

			 procedures performed annually in the United States;

		

			Whereas for the first time,

			 nurses, surgeons, and hospitals throughout the country are being required by

			 the Joint Commission on Accreditation of Healthcare Organizations to adopt a

			 common set of operating room procedures in order to help curb the alarming

			 number of deaths and injuries due to medical errors;

		

			Whereas the Joint Commission

			 on Accreditation of Healthcare Organizations has developed a universal

			 protocol, endorsed by more than 50 national healthcare organizations, which

			 calls for surgical teams to call a time out before surgeries

			 begin in order to verify the patient's identity, the procedure to be performed,

			 and the site of the procedure;

		

			Whereas 4,579 accredited

			 hospitals, 1,261 ambulatory care facilities, and 131 accredited office-based

			 surgery centers will be required by the Joint Commission on Accreditation of

			 Healthcare Organizations to adopt the universal protocol beginning July 1,

			 2004;

		

			Whereas the Association of

			 periOperative Registered Nurses has created an Internet website and distributed

			 55,000 tool kits to healthcare professionals throughout the country to assist

			 them in implementing the universal protocol; and

		

			Whereas the Association of

			 periOperative Registered Nurses, the Joint Commission on Accreditation of

			 Healthcare Organizations, the American College of Surgeons, the American

			 Society of Anesthesiologists, the American Hospital Association, and the

			 American Society for Healthcare Risk Management are celebrating National Time

			 Out Day on June 23, 2004, to promote the adoption of the Joint Commission on

			 Accreditation of Healthcare Organizations' universal protocol for preventing

			 errors in the operating room: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				supports the goals and ideas

			 of National Time Out Day, as designated by the Association of periOperative

			 Registered Nurses and endorsed by the American College of Surgeons, the

			 American Society of Anesthesiologists, the American Hospital Association, and

			 the American Society for Healthcare Risk Management, to promote the adoption of

			 the Joint Commission on Accreditation of Healthcare Organizations' universal

			 protocol for preventing errors in the operating room; and

			

				(2)

				congratulates perioperative

			 nurses and representatives of surgical teams for working together to reduce

			 medical errors to ensure the improved health and safety of surgical

			 patients.

			

